Citation Nr: 1419714	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

In July 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for the service-connected bilateral hearing loss disability.  The Veteran was last afforded a VA audiological examination in September 2011.  During the July 2013 Board hearing, the Veteran testified that his hearing loss has worsened since the last VA examination.  Accordingly, a new VA examination is warranted.

Further, the last VA treatment record is dated January 4, 2012 from the Columbia VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records from the Columbia VAMC from January 5, 2012 to the present.  Any documents received should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Thereafter, schedule the Veteran for a VA audiological examination to assist in determining the current severity of the bilateral hearing loss disability.  The relevant documents in the claims folder should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, if failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


